Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20161401F
Release Date: 4/1/2016
CC:LB&I:NR:HOU1
POSTF-125333-15
date: February 5, 2016
to: Gregory Drumwright
Revenue Agent
New Orleans, Louisiana
from: William G. Bissell
Attorney
Large Business & International
Subject

Calculation of Percentage Depletion for Mineral
Taxpayer Corporation
UILC: 611.00-00, 613.02-00, 613.02-06
TIN:
Tax year -This writing may contain privileged information. Any unauthorized
disclosure of this writing may have an adverse effect on
privileges, such as attorney client privilege. If disclosure
becomes necessary, please contact this office for our views.
LEGAL ISSUE
Taxpayer Corporation (Taxpayer) mines -- (mineral) in ---------- and is entitled to a depletion allowance per I.R.C. §
611, as computed under Treas. Reg. § 1.613-4. Taxpayer uses
some of its mined mineral to manufacture certain products
(hereinafter also referred to as “manufactured mineral”), and
sells the rest. At issue is how to calculate the percentage
depletion allowance. Treasury regulations prescribe three bases
for the calculation, those bases being gross income from the
property, representative market or field price (RMFP),
proportionate profits method (PPM), and if none of the foregoing
is possible, any method that clearly reflects income.

POSTF-125333-15

2

Issue 1: Should one percentage depletion-allowance
calculation be performed for all of the mined mineral, or should
separate percentage depletion-allowance calculations for the
mineral used to manufacture products and the sold mineral be
performed?
Issue 2: Assuming just one calculation should be
performed, how should that calculation integrate and combine the
gross profit from the sold mineral and an assumed price (profit)
from the manufactured mineral?
Issue 3: Taxpayer sold most of its mineral to -- at a
volume discount price. Assuming separate calculations should be
performed, should the percentage depletion allowance for this
amount of mineral be calculated based on sale price (gross
income from the property)?
Issue 4: Assuming separate calculations should be
performed for mineral used by Taxpayer to manufacture products
instead of being sold, can a volume discount price be considered
as being RMFP per I.R.C. § 613 and as computed under Treas. Reg.
§ 1.613-4, or should Taxpayer be allowed to use the PPM?
CONCLUSION
Two percentage depletion allowance calculations should be
performed, one for the mineral the taxpayer sold (to the large
buyer and the smaller ones), and one for the rest that it
processed and manufactured before selling. The latter
calculation is based on the representative market or field
price.
FACTS
Taxpayer owns a --- mineral interest in -----------------------------, in a certain geologic formation known as -------.
-------- have high mineral content. Taxpayer ------------------------------------------------, use the mineral as a ----------------------------, in -------, for ------------------------and ----------, and for ---------. Taxpayer -----------------------------------------------------------------------------------------------. While Taxpayer uses its mined mineral in the
manufacture of ---------products, Taxpayer also sells its mined
mineral.

POSTF-125333-15

3

During ------, Taxpayer sold approximately ------- pounds
of mineral to -- and to other purchasers unrelated to ------for more than -------. Taxpayer sold most of the ---------pounds to -----------, and only a small portion to the unrelated
purchasers. The total price per pound of mineral sold to all
customers was --------------------unrounded); the price per
pound sold to non-------- customers was -----------------unrounded); and the price per pound sold to ---- was ------------------------unrounded). The reason for the difference in
price between ----- and non------- customers is said to have
been that--- obtained a volume discount and the mineral was part
of a larger sales contract for a variety of products. Further,
in response to IDR ENG-5, Taxpayer appears to contend that the
price per pound sold to non--- customers constituted the market
price for mineral in --: “All other customers purchasing mineral
from Taxpayer Corporation during -- paid from ----------per
pound which was market price (emphasis added).” But in a
memorandum to the engineer agent showing an apparent evolution
of thought, Taxpayer argued that all of its sales were too
minimal to establish a market price.
Taxpayer used approximately --------pounds of mineral in
its own manufacturing business. Thus it sold approximately -of
its mined mineral.
Taxpayer used RMFP for a number of years, but decided it
could not use it anymore and changed to PPM. The reason for
doing this was that sales of mineral to -- were not a
representative field price because of a volume (or other)
discount, and sales of mineral to others were too insignificant
to be representative. Taxpayer manufactured products (such as ---------) with most of its mined mineral, for which a “price”
does not exist.
Mineral is separated from --- by a chemical process. This
is a mining process that does not affect sale price. Transport
costs are borne by Taxpayer, but are separately stated. Treas.
Reg. § 1.613-4(b) precludes the use of sale price to compute the
depletion allowance when non-mining processes and transport
costs are included; they are not an obstacle under our facts.
In calculating gross income for purposes of the percentage
depletion deduction for mineral in --, Taxpayer used a price of
----per pound. Taxpayer claims that this price was based on the
median of Taxpayer’s “published rate cards for mineral sales to
third parties” in the two preceding years (-- and --). The

POSTF-125333-15

4

Notice of Proposed Adjustment assumes that this method indicates
Taxpayer’s use of the RMFP method of calculating gross income.
The NOPA determined, however, that the applicable price per
pound under the representative market or field price was ----per pound. This amount is an arithmetic weighted average of all
third-party sales, and includes the ----price paid by -- and the
----price paid by all others.
Taxpayer disagrees with the agent’s method of calculation,
on the ground that all sales to third parties were insignificant
in comparison to the total amount of Taxpayer’s mined mineral,
and thus could not be indicative of true market price. Taxpayer
further insists that its mineral sales to -- were “tied-in,
exceptional and unusual,” and that as such those sales could not
be considered as evidence of market price under the RPFM.
Finally, Taxpayer argues that the PPM method of computing gross
income demonstrates an alternative, close connection to the
sales prices for third parties and further avers that the -----sales price was not representative. Applying the PPM, Taxpayer
now argues that the sale price is ----per pound, resulting in an
additional depletion deduction.
LAW AND ANALYSIS
The Code allows a deduction for depletion in the case of
mines and other natural deposits. I.R.C § 611(a). The
percentage depletion rate allowed in the case of mineral from --------- is 5% of gross income from the property. I.R.C. §
613(b)(6). Regulations prescribe the manner in which “gross
income from the property” is calculated. Treas. Reg. § 1.613-4.
In the case of mineral property other than oil and gas, “gross
income from the property” means gross income from mining and is
the amount of income that is attributable to the extraction of
minerals from the ground and the application of mining
processes, including mining transportation. Treas. Reg. §
1.613-4(a).
Issues 1 and 2: The regulations provide three methods of
determining gross income from the property for purposes of the
percentage depletion allowance. Under the first method, gross
income from the property is the amount for which the crude
mineral product is sold as it emerges from the mine before
application of any nonmining processing or transportation.
Treas. Reg. § 1.613-4(b). Under the second method, if the
taxpayer processes its mineral by application of a nonmining
process or uses it in its operations, then the RMFP determines

POSTF-125333-15

5

gross income. Treas. Reg. § 1.613-4(c)(1). Under the third
method, PPM applies if it is impossible to determine RMFP.
Treas. Reg. § 1.613-4(d). Under PPM, the taxpayer calculates
gross income by multiplying gross sales of the first marketable
product resulting from processing by the costs and proportionate
profits attributable to the processing. Id. at § 1.6134(d)(4)(i) and (ii). Because an actual sale price exists for
some but not all of the mineral, two calculations must be
performed.
Issue 3: The parties in Gray Knox Marble Company v. United
States, 257 F. Supp. 632 (E.D. Tenn. 1966), agreed that under
the first rule set forth in the regulations the actual sale
price of the material sold represented the gross income from
that property. The court in that case noted that approvingly,
since it obviously followed the rule in the regulations that if
the taxpayer sells the mineral product, gross income from the
property means the amount for which it is sold. This
establishes gross income and the percentage depletion deduction
for the approximately --------worth of mineral sold to ---and
others.
Issue 4: Taxpayer did not sell the remaining ---------pounds of mineral, rather it used this amount of mineral in its
own manufacturing business; thus, we cannot use the first rule,
but must rather decide whether RMFP, the second rule, applies.
Per the regulations, RFMP must be determined by reference to
prices received from the actual sale of a mineral product of
like kind and grade. Treas. Reg. § 1.613-4(c)(2). The
criterion that a mineral (the mineral that is sold) is of like
kind and grade as the taxpayer's mineral (as actually processed
by the taxpayer) is whether, in common commercial practice, that
mineral is sufficiently similar in chemical, mineralogical or
physical characteristics to the taxpayer’s ore or mineral that
it used or is commercially suitable for use, for the same
purposes as the uses to which the taxpayer's mineral is put.
Id.
The objective in computing gross income from mining by the
RMFP method is to determine on the basis of an analysis of
actual competitive sales by taxpayer or others, the approximate
amount for which the taxpayer could have sold his mineral in
light of market conditions. Treas. Reg. § 1.613-4(c)(1). The
taxpayer's own actual sales of minerals of like kind or grade
are to be considered, if determined to be representative, in
determining the RMFP. Id. The same applies to the taxpayer’s

POSTF-125333-15

6

own actual sales of the very mineral in question. It makes no
sense to ignore actual sales prices of the very mineral in
question to go looking for other minerals of like kind or grade.
Add to that the fact that Taxpayer makes no mention of any
mineral of like kind or grade, and we will use Taxpayer’s actual
mineral sales for the rest of our analysis.
Weighted averages of competitive selling prices of
minerals similar to the taxpayer’s (remember, we’re actually
using Taxpayer’s mineral) while not determinative is an
important factor in calculating the RMFP. Treas. Reg. § 1.6134(c)(3). Exceptional, insignificant, unusual, tie-in, or
accommodation sales are to be disregarded. Treas. Reg. § 1.6134(c)(3). And discounts are to be subtracted from the sale price
in computing RMFP under any method of computing the depletion
allowance. Treas. Reg. § 1.613-4(e)(1).
The mineral sales agreement with -- does not show any
evidence of an “unusual,” “tie-in,” or “accommodation”
arrangement. Even if “unusual” or “accommodation” could be
interpreted as a discount (there is no tie-in), the regulation’s
specific mention of the way a discount is to be treated rules
out any such interpretation. The sales agreement with -actually contains no explanation at all for the sales price.
There is no mention of “unusual,” “tie-in,” “accommodation” or
even “volume discount” in that agreement. But in IDR response
#5 Taxpayer explains that the contract with -- was entered into
in -- and had a “discounted sales price to -- that could not
have been adjusted until --.” Taxpayer further stated in that
IDR response that “-- receives a volume discount on their
purchase price of mineral.” This is apparently the sole basis
for concluding that the price -- paid Taxpayer for mineral was
based on a volume discount. There is no actual document to that
effect.
The agent’s use of an arithmetic weighted average for
determining the market price of mineral must be evaluated. Per
Treas. Reg. § 1.613-4(c)(3), a weighted average, although not
determinative of RMFP, is still an important factor in
determining that price. Perhaps significantly, in describing a
weighted average as being only “important” as opposed to
“determinative,” the regulation mentions “competitive selling
prices of ores or minerals of like kind or grade as the
taxpayers.” The weighted average the agent used is not of ores
or minerals of like kind or grade, but is of the actual mineral
in question, and of the ones Taxpayer itself actually sold. This

POSTF-125333-15

7

should at least make the agent’s arithmetic weighted average
more “important” than it would otherwise be, if not exactly
determinative.
Taxpayer relies on one court case, Gray Knox Marble Company
v. United States, 257 F. Supp. 632 (E.D. Tenn. 1966), in
addition to the above-cited regulation. In Gray Knox, the
taxpayer was required to use the PPM because there was no RMFP.
Other miners besides the taxpayer sold quarry block made by the
taxpayer in such small quantities that their price could not be
considered representative, and the taxpayer itself sold product
in such small quantities that its sales could not be considered
as being representative.
We do not believe that this case supports Taxpayer. For
one, Taxpayer sold ------pounds of mineral to -- for --------------------------. This is not a small quantity. And per the
regulation mentioned above, the fact that a volume discount was
applied does not prevent this from being a representative market
or field price. Taxpayer sold almost --- pounds to other
customers. The use of a weighted average of these two prices
demonstrates that calculating an RMFP is not impossible.
In Gray Knox the mineral sought to be compared to the
mineral being mined was not the same mineral, but was rather a
mineral of a like kind or grade. This makes any connection
between this taxpayer and the Gray Knox case more tenuous. In
Taxpayer’s case, as noted above, the subject mineral being
evaluated for RMFP is the very mineral Taxpayer was selling.
This makes the argument that the sale price was representative
more compelling.
Another reason why the taxpayer’s argument fails is it
relies on the fact that the amounts of mineral sold are small in
comparison to the amounts it used in its own manufacturing
business. This is illogical. Just because Taxpayer used more
mineral in its own business than it sold does not mean the
amount sold was insignificant. After all, the test is “market
or field price;” amounts of mineral that do not enter the market
and have no field price should not be considered as having any
bearing on RMFP. If enough was sold on the open market to
establish a field price, that should settle the matter.
We note that the court in Gray Knox did actually consider
the percentage of mineral sold as compared to the amount that
taxpayer used in its own manufacturing business. We do not

POSTF-125333-15

8

think this is controlling, however. If any given taxpayer sells
enough to establish a market price, it should not matter what it
does with the rest of the mineral. And in Gray Knox there were
other factors not here present: there was a “monopolistic
aspect,” and different grades used in the manufacturing process.
These other factors influenced the court’s opinion.
Because it is possible to arrive at a RMFP, Taxpayer is
incorrect in saying that it can rely on the PPM either to
support its original reporting position or to support an
increased percentage depletion deduction.
Please call Bill Bissell at (281) 721-7357 for any further
clarification you desire.
Carol B. McClure
Associate Area Counsel
(LB&I)
By:

/s/ William G Bissell
William G. Bissell
Attorney
(LB&I)

